 

Case 2:21-cr-20516-DPH-DRG ECF No. 15, PagelD.32 Filed 08/11/21 Page 1of5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case:2:21-cr-20516
Judge: Hood, Denise Page

ati MJ: Grand, David R.
Plaintiff, Filed: 08-11-2021 At 11:59 AM

INDI USA V. GRAY (DA)
Vv.

CHRISTOPHER GRAY,

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES:

COUNT ONE
SEX TRAFFICKING OF CHILDREN
(18 U.S.C. § 1591(a))

Beginning on or about March 29, 2021 and continuing through
approximately April 5, 2021, the defendant, CHRISTOPHER GRAY, knowingly
recruited, enticed, harbored, transported, provided, obtained, and maintained by
any means, in and affecting interstate and foreign commerce, Minor Victim One
(“MV-1”), an individual born in 2006, having had a reasonable opportunity to
observe MV-1 and knowing and in reckless disregard of the fact that MV-1 had not

attained the age of 18 years, and that MV1 would be caused to engage in a

5

 
 

Case 2:21-cr-20516-DPH-DRG ECF No. 15, PagelD.33 Filed 08/11/21 Page 2 of 5

commercial sex act all in violation of Title 18, United States Code,

Section 1591(a).

COUNT TWO
PENATIES FOR REGISTERED SEX OFFENDERS
(18 U.S.C. § 2260A)

Beginning on or about March 29, 2021 and continuing through
approximately April 5, 2021, the defendant, CHRISTOPHER GRAY, being
required by law to register as a sex offender, committed a felony offense involving
a minor in violation of Title 18, United States Code, Section 1591, as charged in
count one of this Indictment all in violation of Title 18, United States Code,

Section 2260A.

FORFEITURE ALLEGATION
CRIMINAL FORFEITURE
(18 U.S.C. § 1594(d)(1), (2))

The allegations contained in count one of this Indictment are hereby
realleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to 18 U.S.C. § 1594(d).

Pursuant to 18 U.S.C. § 1594(d), upon conviction of an offense in violation
of 18 U.S.C. § 1591 (a), the defendant shall forfeit to the United States of America:
(1) any property, real or personal, involved in, used, or intended to be used to

commit or to facilitate the commission of the offense, and any property traceable to

 

 
 

 

Case 2:21-cr-20516-DPH-DRG ECF No. 15, PagelD.34 Filed 08/11/21 Page 3of5

such property; and (2) any property, real or personal, constituting or derived from,
any proceeds obtained, directly or indirectly, as a result of the offense, and any
property traceable to such property.

Such property includes, but is not limited to, a money judgment equal to an
amount as proved in this matter, representing the total value of property subject to
forfeiture from the defendant for his violation of 18 U.S.C. § 1591(a), as alleged in
Count One of this Indictment. If any of the property described above, as a result of
any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

without difficulty,

[Space left intentionally blank. ]

 
 

Case 2:21-cr-20516-DPH-DRG ECF No. 15, PagelD.35 Filed 08/11/21 Page 4of5

the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

SAIMA S. MOHSIN
Acting United States Attorney

BENJAMIN C. COATS
Chief, Major Crimes Unit
Assistant United States Attorney

s/Christopher W. Rawsthorne
CHRISTOPHER W. RAWSTHORNE
Assistant United States Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226-9160
Christopher.Rawsthorne@usdoj.gov

Dated: August 11, 2021

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 
 

 

Case 2:21-cr-20516-DPH-DRG ECF No. 15, PagelD.36 Filed 08/11/21 Page 5of5

Case:2:21-cr-20516

 

 

 

— —— Judge: Hood, Denise Page
United States District Court Criminal Case Cov MJ: Grand, David R
Eastern District of Michigan Filed: 08-11-2021 At 11:59 AM
INDI USA V. GRAY (DA)
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comp...w . ~~---~-, a --

 

 
 

| Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

Lives No AUSA’s Initials: LuUv—

 

 

 

 

 

Case Title: USA v. CHRISTOPHER GRAY

County where offense occurred : Wayne

Check One:  [X|Felony LIMisdemeanor LlPetty
indictment/ Information --- no prior compiaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 21-mj-30365 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

Superseding to Case No: Judge:

 

[ ]Corrects errors; no additional charges or defendants.
[_]!nvolves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.
August 11, 2021 ——
Date Christopher W. Rawsthorne
Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone:(313) 226-9160

Fax: (313) 226-2372

E-Mail address: christopher.rawsthorne@usdoj.gov

Attorney Bar #, P84401

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16

 
